DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 4, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 state that the AHPG has a molecular weight but does not specify whether the molecular weight is weight or number based.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by unnamed inventor (CN 109777198) herein referred to as Un.
With regards to claims 1 and 16, Un teaches an ink composition (page 1) that is environmentally friendly (reading on bioink) (title) that contains an acrylic resin (page 1) and a hyperbranched polyglycerol (page 2) wherein the polyglycerol is hyperbranched and contains a methacrylate (page 1).
With regards to claim 2, Un teaches the amount of the polyglycerol is 35-50 parts by weight, reading on 14% by weight (page 2).
With regards to claim 3, Un teaches the amount of the monomer to be 55 to 75 parts by weight, reading on 22% by weight (pages 1-2).
With regards to claim 4, Un teaches the monomer to be acrylic (page 1) (reading on a photocurable functional group) and the amount of the polyglycerol is 35-50 parts by weight, reading on 14% by weight (page 2).
With regards to claim 17, Un is silent on the composition having a shear-thinking property.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
	

Claims 1, 6-7, 10-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al (KR101738356).
With regards to claim 1, Ryu teaches a composition for printing biomdedical (reading on bioink) (0002) that contains and a diluent monomer (0055) that includes acrylate compounds (0055) and a hyperbranched polyglycerol having an acrylate group (title)
With regards to claim 10, Ryu teaches the composition to include a photoinitiator (0118).
With regards to claims 6-7 and 11, Ryu teaches the hyperbranched polyglycerol to be synthesized using glycidol (0069) with trimethylolpropane (reading on a polyhydric alcohol) (0079) followed by adding acrylate groups (0083).
With regards to claim 12, Ryu teaches the polyhydric alcohol to be trimethylolpropane (reading on trivalent) (0079).
With regards to claim 17, Ryu is silent on the composition having a shear-thinking property.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	

Claims 1, 8-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al (Adv. Func. Mater. 2019+, 29, 108750, 2-1-2019).
With regards to claim 1, Hong teaches a photo crosslinkable hyperbranched polyglycerol (AHPG) (abstract) with a macromer PEGMA (page 4).
With regards to claims 8 and 9, Hong teaches the solvent of phosphate buffered saline (PBS) to be used (page 13).
With regards to claim 10, Hong teaches the composition to contain a photoinitiator (page 13).
With regards to claim 14, Hong teaches the macromer to have an acrylamide functional group (page 13).
With regards to claims 15 and 16, Hong teaches the macromer to be PEGMA (page 13) which has a molecular weight of 1100 grams per mole.
With regards to claim 17, Hong teaches the composition to have a shear thinning behavior (page 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (KR101738356).
With regards to claims 2-4 and 16, the disclosure of Ryu is adequately set forth in paragraph 7 above and is herein incorporated by reference.
Ryu does not teach the volume concentrations of the hyperbranched compound and the monomer.  However, Ryu teaches the ratio of the compound to the hyperbranched compound to the diluent to be 70-40: 20-60.  Further Ryu teaches this range to be optimal to minimize blockage during application (0092).
Therefore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the amount of monomer in order to achieve the desired viscosity and workability of the composition.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (Adv. Func. Mater. 2019, 29, 108750, 2-1-2019).
With regards to claim 5, the disclosure of Hong is adequately set forth in paragraph 8 above and is herein incorporated by reference.
Hong does not teach the molecular weight of the AHPG.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the molecular weight of the polymer in order to achieve the desired workability of the composition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763